NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN R. KIELTY,                                 No.    17-16913

      Plaintiff-Counter-                        D.C. No.
      Defendant-Appellant,                      2:15-cv-00230-RCJ-GWF

 v.
                                                MEMORANDUM*
NATIONSTAR MORTGAGE, LLC, et al.,

                Defendants-Appellees,

FEDERAL HOME LOAN MORTGAGE
CORPORATION,

      Defendant-Counter-Claimant-
      Appellee,

FEDERAL HOUSING FINANCE
AGENCY,

      Intervenor-Defendant-
      Appellee,

and

RANCHO LAKE CONDOMINIUM UNIT-
OWNERS' ASSOCIATION, INC.,

                Counter-Defendant.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
JOHN R. KIELTY,                                No.   17-17080

      Plaintiff-Counter-                       D.C. No.
      Defendant-Appellee,                      2:15-cv-00230-RCJ-GWF

 v.

NATIONSTAR MORTGAGE, LLC, et al.,

                Defendants,

RANCHO LAKE CONDOMINIUM UNIT-
OWNERS' ASSOCIATION, INC.,

                Counter-Defendant,

and

FEDERAL HOME LOAN MORTGAGE
CORPORATION,

      Defendant-Counter-Claimant-
      Appellant,

FEDERAL HOUSING FINANCE
AGENCY,

      Intervenor-Defendant-
      Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                         Submitted September 12, 2019**


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                  17-16913
                              San Francisco, California

Before: GOULD, BEA, and FRIEDLAND, Circuit Judges.

      John R. Kielty appeals the district court’s grant of summary judgment in

favor of Nationstar Mortgage LLC, the Federal Home Loan Mortgage Corporation,

and the Federal Housing Finance Agency (collectively, “Appellees”). Reviewing

de novo, Berezovsky v. Moniz, 869 F.3d 923, 927 (9th Cir. 2017), we affirm.

      The homeowners association’s foreclosure sale, see Nev. Rev. Stat.

§ 116.3116, did not extinguish Appellees’ deed of trust on the property at issue.

When Nationstar’s predecessor mortgage servicer tendered the full amount due the

homeowners association, the homeowners association’s superpriority lien on the

property was discharged. Bank of Am., N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d
113, 117-19 (Nev. 2018). Nevada law does not require that tender to be recorded.

Id. at 119-20. Kielty’s status as a bona fide purchaser of the property, which we

need not reach, is irrelevant to the survival of Appellees’ interest in the property.

Id. at 121.

      The judgment in case No. 17-16913 is AFFIRMED. The cross-appeal in

case No. 17-17080 is DISMISSED as moot. The parties shall bear their own costs

on appeal.




                                           3                                    17-16913